Citation Nr: 1702487	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  10-48 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for facial pain or trigeminal nerve damage.

2.  Entitlement to service connection for a sinus disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2014, the Board remanded the above-listed matters for additional development and readjudication.  With respect to the sinus disability claim, the development substantially complied with the Board's instructions.  The Board will proceed to the merits of that claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  However, as discussed in the Remand section, the AOJ has not completed the requested development as instructed in connection with the trigeminal nerve claim.  The Board must remand the trigeminal nerve claim to achieve substantial compliance with its instructions.   

The record contains additional lay statements relating to the Veteran's trigeminal nerve condition and facial pain that have not yet been considered by the AOJ.  Because the trigeminal nerve claim is being remanded, the AOJ will consider that evidence upon readjudication.  The statements are not pertinent to the sinus disability claim, so the Board may proceed to the merits of that claim without remand or obtaining a waiver.  38 C.F.R. § 12.1304(c).

The issue of entitlement to service connection for facial pain or trigeminal nerve damage is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran's sinus disability consists of acute sinusitis and did not manifest in active service; the Veteran's sinus disability is not otherwise etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a sinus disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO issued a notice letter in January 2010 which advised the Veteran of the criteria for service connection.  As the contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.  

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, VA treatment records, and private treatment records with the claims file.  VA's efforts to locate and obtain all of the Veteran's identified post-service private treatment records have been documented in the file, which efforts include the requisite number of attempts and/or notification from the identified provider that the records do not exist.  See, e.g., April 2010 Correspondence (notice from private provider of no responsive records); March 2012 Correspondence (local government provider indicating records from the 1970s would have been destroyed after seven years).

With respect to examinations, the Veteran has been afforded several VA examinations pertinent to the claim on appeal including, most recently, a June 2014 examination directly addressing the medical issues pertinent to this appeal.  The examinations and opinions, including particularly the June 2014 examination, are adequate as the examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Board notes that the Veteran's representative has questioned the adequacy of the June 2014 examination.  See October 2016 Appellant's Post-Remand Brief.  He argues that the diagnosis (acute sinusitis) contradicts 2011 VA medical records reflecting an examination by an otolaryngologist who noted that the Veteran did not have a sinus condition.  Even assuming a diagnosis would be more prejudicial to the Veteran's claim than no diagnosis, mere disagreement with the diagnosis is not sufficient to render an examination inadequate.  The representative argues that the examiner failed to discuss findings of diagnostic imaging, but those reports are recounted in detail in the report.  While the examiner did not discuss the significance of each finding, examiners have no obligation to provide reasons and bases addressing all potentially favorable evidence.  The Board finds that the examiner adequately explained his conclusions and the reasons for them.

The representative also questioned the examiner's statement that the Veteran "does not complain of sinus problems."  The Board finds that the examiner was recording the Veteran's statements at the time of the examination, rather than suggesting that the Veteran had never complained of sinus problems.  As the Board noted in the prior remand and as the examiner acknowledged, the Veteran had complained of and been diagnosed with sinus trouble in the past.  The June 2014 VA examination was adequate with respect to the sinus disability.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Merits of the Claim

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  As sinusitis is not listed as a chronic disease under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology do not apply in the instant case.  

For disabilities that are not listed as chronic, under 38 C.F.R. § 3.309(a), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran served on the ground in Vietnam, and may be presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A § 1116(a)(1).  However, sinusitis is not among the listed disorders which may be presumed related to exposure to herbicides.  38 C.F.R. § 3.309(e).  Presumptive service connection on this basis is not warranted.

Where the evidence does not warrant presumptive service connection, a Veteran may still establish service connection with proof of direct causation.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  The Board notes, however, that the Veteran has not alleged any relationship between the presumed in-service herbicide exposure and his claimed sinus disability, nor is there any competent evidence tending to indicate any such association.

The medical evidence in this case is firmly against any finding that the Veteran's sinusitis began during his active service.  The service records contain complaints of various ailments (e.g. peptic ulcer and stomach complaints), but they do not contain any complaints or treatment for sinus issues.  The separation exam in 1970 noted that clinical evaluation of the sinuses was normal.  The Veteran's current sinus disability had onset after his active service.  Moreover, the evidence is against finding that he had onset of any current sinus disability within one year after discharge from service.

The Veteran has indicated that he believes that his sinus disability is related to his service, particularly, to his in-service dental work.  See October 2016 Appellant's Post-Remand Brief.  The record contains no indication that the Veteran has the medical training and expertise needed to determine the etiology of his sinusitis where onset was years after service.  See Jandreau, 492 F.3d at 1377.  The Board finds that the Veteran's opinions regarding the etiology of the his sinus disability are not competent evidence in the circumstances of this case.  The Board has, however, considered the lay statements to the extent they are relevant in evaluating the relative weight to be accorded the etiological opinions of the medical professionals who treated or examined the Veteran.

The medical opinions are against the Veteran's claim.  In June 2014, a VA examiner physically examined the Veteran and thoroughly reviewed his prior medical history.  The examiner summarized the prior diagnostic testing and noted that the Veteran had previously been diagnosed with sinusitis.  The examiner identified a diagnosis of acute sinusitis, but with no current signs or symptoms attributable to chronic sinusitis.   The examiner opined that the Veteran had no evidence of any significant residuals due to sinus infections, that sinus infections are typically self-limited and "do not portend permanent residuals."  The examiner also noted that an otolaryngologist noted "no sinus condition" in 2011.  In short, the June 2014 VA examiner's opinion is against finding any chronic sinus condition (rather than occasional, acute sinusitis) and against finding any etiological relationship between the diagnosed acute sinusitis and the Veteran's active service, to include the in-service dental work.  The examiner provided a complete, thorough, and convincing rationale for his opinion.  The weight of the medical evidence is firmly against finding that the Veteran's current sinus disability was caused by an event or injury in service or is otherwise etiologically related to his active service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds the June 2014 opinion more than adequate, it finds the opinion convincing.  See Stefl, 21 Vet.  App. at 123-24; Nieves-Rodriguez, 22 Vet. App. at 304; El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

The more probative evidence establishes that it is more likely than not that the Veteran's sinus disability is not etiologically to his active service.  Accordingly, entitlement to service connection for a sinus disability is denied.  The evidence is not in equipoise and, therefore, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for a sinus disability is denied.



	(CONTINUED ON NEXT PAGE)

REMAND

The Board must remand the Veteran's claim of entitlement to service connection for facial pain or trigeminal nerve damage.

In April 2014, the Board previously remanded this matter for additional development to include providing a VA examination.  While the requested VA treatment records were obtained, the VA examination is not adequate given the factual assumptions made by the June 2014 VA examiner.  Specifically, the VA examiner based his opinion on a lack of records documenting the in-service extraction of teeth from the Veteran's left side.  

As to teeth present at entry, the entrance examination of May 1969 is silent, though the May 1969 Report of Medical History indicates the Veteran had a history of tooth or gum trouble and the physician noted he had "bad teeth".  On the initial dental examination in September 1969, it was noted that there were missing teeth (Nos. 19, 20, and 30).  At that time, under diseases and abnormalities, it was noted that teeth 1-3, 13-18, and 31-32 had some type of issues.  Teeth 31 and 32 were then extracted in September 1969 with plans to extract additional teeth following basic training.  His separation examination appears to note missing teeth from both the right and left sides that were not previously noted as missing (specifically Nos. 1, 16, 17, 21, 31, and 32).  See May 1970 Report of Medical Examination.  The only two teeth extractions specifically documented in the dental treatment records were for 31-32.  

In short, from September 1969 to May 1970, it appears that the Veteran had additional missing teeth including teeth on the left side that were present in 1969 but not prior to separation in 1970.  If the VA examiner has interpreted these medical records to reach a different conclusion, it would be helpful if he provided the medical basis for his conclusion.

Absent a different reading of these medical records by a dental professional, the Board can only conclude, including based on the Veteran's testimony, that he had additional teeth extracted between September 1969 and May 1970.

Because the June 2014 VA examiner's negative opinion was based, in significant part, on the absence of records documenting extraction of teeth from the Veteran's left side, the opinion is based on an inaccurate factual premise and is inadequate.  See Stefl, 21 Vet.App. at 123-24; Nieves-Rodriguez, 22 Vet.App. at 304.

The Board will remand the matter to obtain an adequate opinion with respect to the facial pain and/or trigeminal nerve damage.

Because it appears the Veteran receives VA treatment on an ongoing basis, the AOJ should obtain any relevant treatment records from the date of the most recent upload to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records concerning the Veteran's trigeminal nerve damage and dental issues, including all treatment records from the VAMC in Columbus, Ohio, from August 2014 to the present.

2.  Only after obtaining the VA medical records, then the entire claims file should be reviewed by the examiner who examined the Veteran in June 2014 with respect to the dental issues for the purpose of obtaining an addendum opinion (or another medical professional if that person is no longer available) regarding etiology of the Veteran's trigeminal nerve damage.  A new examination is not required, unless it is deemed needed.

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner should address the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's trigeminal nerve damage had its onset during or is otherwise related to service?

In answering this question, the examiner should refer to the Board's discussion above, concluding that it appears that teeth Nos. 1, 16, 17, 21, 31, and 32 were extracted during the Veteran's service.  If the VA examiner interprets these medical records to reach a different conclusion, it would be helpful if he provided the basis for his conclusion, so as to assist the Board in deciding this claim.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  

3. After completing the above, and any other development deemed necessary, readjudicate, based on the entirety of the evidence, the Veteran's claim of entitlement to service connection for facial pain or trigeminal nerve damage.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


